Citation Nr: 0434095	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  04-10 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence as been submitted to reopen 
a claim for service connection for hearing loss of the right 
ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2003 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the veteran presented testimony during 
an appeals hearing before the undersigned Acting Veterans Law 
Judge in June 2004.  A copy of the hearing transcript issued 
following the hearing is of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his hearing on appeal in June 2004, the veteran testified 
that he had been re-evaluated for his hearing loss at the VA 
medical facility in Murfreesboro, Tennessee on the day prior 
to the hearing.  A report of this evaluation is not currently 
of record and should be obtained prior to appellate 
consideration.  It is further noted that the veteran has 
submitted a statement, dated in May 2004, from a private 
physician, Jonathan D. Allred, M.D., who indicated that the 
veteran had developed bells palsy with associated hearing 
loss during service.  Records of treatment that the veteran 
has received from Dr. Allred are not of record.  

The case is remanded for the following:

1.  The RO should take customary measures 
to obtain copies of all records of 
treatment that the veteran has received 
from Jonathan D. Allred, M.D and copies 
of examinations conducted at the VA 
medical facility in Murfreesboro, 
Tennessee, including the examination 
reportedly performed in June 2004.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




